Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 163-165, 172 and 183-198 are pending. 

Claims 163-165, 172 and 183-198, drawn to a cell comprising a particular first CAR and a particular second CAR, wherein the first CAR is different from the second CAR that read on (1) CD19 as the species of B-cell specific surface molecule, (2) SEQ ID NO: 11 as the antibody or antigen binding fragment thereof that binds to a 8 ceil specific cell surface molecule, (3) SEQ ID NO: 1 as the species of extracellular spacer, (4) SEQ ID NO: 07 as the species of signaling domain. (5) SEQ) ID NO: 35 as the species of marker domain, (6) neuroblastoma as the species of non-B cell related cancer to he treated, (7) a naive CD4+ T cell as the species of cell, (8) EGFR as the cell surface tumor specific molecule, and (9) SEQ ID NO: 19 as the species of cell surface tumor specific molecule, are being acted upon in this Office Action. 

Objection and Rejection Withdrawn
The objection to the specification is withdrawn in view of the amendment filed January 19, 2021. 

The objection to claim 187 is withdrawn in light of the claim amendment. 

The rejection of claims 191, 193, 195 and 197 under 35 U.S.C. 102 (a)(2) as being anticipated by US Pat No. 10,172,885 (filed November 21, 2014; PTO 892) is withdrawn in view of the claims amendment.  In particular, the ‘885 patent does not teach 4-1BB (CD137) signaling domain.  



The rejection of claim 189 under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,172,885 (filed November 21, 2014; PTO 892) in view of W02013/123061 publication (published August 23, 2013; PTO 892) or WO2015/066551 publication (published May 7, 2015; IDS filed 2/6/18) as applied to claims 163, 164, 165, 172, 183, 185, 187-188, 190-193, 195 and 197 mentioned above and further in view of W02009/091826 publication (published July 23, 2009; PTO 892) is withdrawn in view of the claims amendment.  

The rejection of claims 184 and 194 under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,172,885 (filed November 21, 2014; PTO 892) in view of W02013/123061 publication (published August 23, 2013; PTO 892) or WO2015/066551 publication (published May 7, 2015: IDS filed 2/6/18) as applied to claims 163, 164, 165, 172, 183, 185, 187-188, 190-193, 195 and 197 mentioned above and further in view of W02000023573 publication (published April 27, 2000; PTO 892) is withdrawn in view of the claims amendment.  

The rejection of claims 186 and 196 under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,172,885 (filed November 21, 2014; PTO 892) in view of W02013/123061 publication (published August 23, 2013; PTO 892) or WO2015/Q66551. publication (published May 7, 2015; IDS filed 2/6/181 as applied to claims 163, 164, 165, 172, 183, 185, 187-188, 190-193, 195 and 197 mentioned above and further in view of US20060246548 (Jensen hereafter, published Nov 2, 2006; PTO 892) is withdrawn in view of the claims amendment.  

Rejections Remain

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 163-164, 172, 187-188, 190, 191, 197 and 198 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
Claim 163 encompasses any T cell comprising a first chimeric antigen receptor (CAR) encoded by any first polynucleotide, and a second CAR encoded by any second polynucleotide, wherein the first CAR is different from the second CAR, and the first CAR and second CAR each comprise a 4-1 BB and CD3-zeta signaling domain, and wherein the first polynucleotide and the second polynucleotide each comprise:
a first nucleic acid encoding a leader sequence; and a second nucleic acid 3' of the first nucleic acid, wherein;
the second nucleic acid of the first polynucleotide encodes any first ligand binding domain which specifically binds to any B cell specific cell surface molecule, and
the second nucleic acid of the second polynucleotide encodes any second ligand binding domain which specifically binds to any cell surface tumor specific molecule.
Claim 164 encompasses the T cell of claim 163, wherein the first polynucleotide or the second polynucleotide, further comprises:
an inducible promoter, wherein the inducible promoter is 5' of the second nucleic acid sequence; or a suicide gene system.
Claim 165 encompasses the T cell of claim 163, wherein:
the first ligand binding domain specifically binds to a B-cell specific cell surface molecule selected from CD 19 or CD20 and wherein the second ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NOs: 12 or 14; and
the second ligand binding domain specifically binds to a cell surface tumor specific molecule selected from L1CAM. ROR1, EGFR. HER2. GD2 or EPHA2. and wherein the first ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEP ID NOs: 16. 18. 20. 22. 24. 26 or 28.
Claim 172 encompasses the T cell of claim 163, wherein the T cell is selected from a CD8+ T cytotoxic lymphocyte cell selected from a naive CD8+ T-cell, a_CD8+ memory T-cell, a central memory CD8+ T-cell, a regulatory CD8+ T-cell, an IPS derived CD8+ T-cell, an effector memory CD8+ T-cell, or a bulk CD8+ T-cell; or
a CD4+ T helper lymphocyte cell selected from a naive CD4+ T-cell, a_CD4+ memory T-cell, a central memory CD4+ T-cell, a regulatory CD4+ T-cell, an IPS derived CD4+ T-cell, an effector memory CD4+ T-cell, or a bulk CD4+ T-cell.
Claim 183 encompasses the T cell of claim 163, wherein the B cell specific cell surface molecule is selected from CD 19 or CD20. and the first ligand binding domain comprises the amino acid sequence of SEP ID NO: 11 or SEP ID NO: 13. 
Claim 184 encompasses the T cell of claim 183, wherein the first ligand binding domain specifically binds to CD 19, and wherein the first ligand binding domain  comprises the amino acid sequence of SEQ ID NO: 11.
Claim 185 encompasses the T cell of claim 163, wherein the cell surface tumor specific molecule is selected from L1CAM, ROR1, EGFR, HER2, GD2, or EPHA2  and the second ligand binding domain comprises the amino acid sequence of any one of SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ IDNO:21. SEQ IDNO:23. SEQ  ID NO:25 or SEQ ID NO:27. 

Claim 187 encompasses the T cell of claim 163, wherein the first polynucleotide and the second polynucleotide each comprise:
a third nucleic acid sequence encoding an extracellular spacer, wherein the third nucleic acid sequence is 3' of the second nucleic acid sequence;
a fourth nucleic acid sequence encoding a transmembrane domain, wherein the fourth nucleic acid sequence is 3' of the third nucleic acid sequence;
a fifth nucleic acid sequence encoding the 4-1 BB and CD3 zeta signaling domain, wherein the fifth nucleic acid sequence is 3' of the fourth nucleic acid sequence;
a sixth nucleic acid sequence encoding a linker, wherein the sixth nucleic acid sequence is 3' of the fifth nucleic acid sequence; and
a seventh nucleic acid sequence encoding a marker domain, wherein the seventh nucleic acid sequence is 3' of the sixth nucleic acid sequence.
Claim 188 encompasses the T cell of claim 187, wherein:
the leader sequence of the first polynucleotide or the second polynucleotide comprises a granulocyte-macrophage colony-stimulating factor signal sequence;
the extracellular spacer of the first polynucleotide or the second polynucleotide comprises an IgG hinge spacer;
the linker of the first polynucleotide or the second polynucleotide comprises a ribosome skip sequence or an internal ribosome entry sequence (IRES); and
the marker domain of the first polynucleotide or the second polynucleotide comprises a truncated HER2 polypeptide (Her2tG) or a truncated EGFR polypeptide (EGFRt).
Claim 189 encompasses the T cell of claim 188, wherein:
the leader sequence of the first polynucleotide or the second polynucleotide comprises the amino acid sequence of SEQ ID NO:29 or SEQ ID NO:31;
the extracellular spacer of the first polynucleotide or the second polynucleotide comprises an amino acid sequence selected from SEQ ID NO:01, SEQ ID NO:03, or SEQ ID NO:39;
the signaling domain comprises an amino acid sequence selected from SEQ ID:05, SEQ ID NO:07, or SEQ ID NO:09;

the marker domain of the first polynucleotide or the second polynucleotide comprises the amino acid sequence of SEQ ID NO:35 or SEQ ID NO:37.
Claim 190 encompasses a pharmaceutical composition comprising the T cell of claim 163 and a pharmaceutically acceptable excipient.
Claim 191 encompasses a T cell comprising:
a first chimeric antigen receptor (CAR) comprising a first ligand biding domain capable of specifically binding to a B cell specific cell surface molecule; and
a second CAR comprising a second ligand biding domain capable of specifically binding to a cell surface tumor specific molecule, wherein the first CAR is different from the second CAR, and wherein the first CAR and the second CAR each comprise a 4-1 BB and CD3~zeta signaling domain.
Claim 192 encompasses the T cell of claim 191, wherein:
the first ligand binding domain specifically binds to a B-cell specific cell surface molecule selected from CD 19 or CD20 and wherein the first ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NOs: 12 or 14; and
the second ligand binding domain specifically binds to a cell surface tumor specific molecule selected from L1CAM, ROR1, EGFR, HER2, GD2 or EPHA2, and wherein the first ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NOs: 16, 18, 20, 22, 24, 26 or 28.
Claim 193 encompasses the T cell of claim 191, wherein the B cell specific cell surface molecule is selected from CD 19 and CD20 and the first ligand binding domain comprises the amino acid sequence of SEP ID NO: 11 or SEP ID NO: 13.
Claim 194 encompasses the T cell of claim 193, wherein the first ligand binding domain specifically binds to CD19, and wherein the first ligand binding domain comprises the amino acid sequence of SEQ ID NO: 11.
Claim 195 encompasses the T cell of claim 191, wherein the cell surface tumor specific molecule is selected from L1CAM, ROR1, EGFR, HER2, GD2, or EPHA2, and the second ligand binding domain comprises the amino acid sequence of any one of SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ ID NO:21. SEQ IDNO:23. SEQ ID NO:25 or SEQ ID NO:27.
Claim 196 encompasses the T cell of claim 195, wherein the second ligand binding domain 
Claim 197 encompasses the T cell of claim 191, wherein the T cell is a CD4+ T cell.
Claim 198 encompasses the T cell of claim 191, wherein the T cell is a CD8+ T cell.
The specification defines ligand binding domain as follow:
[0071] "Ligand" as described herein, refers to a substance that can form a complex with a biomolecule. By way of example and not of limitation, ligands can include substrates, proteins, small molecules, inhibitors, activators, nucleic acids and neurotransmitters. Binding can occur through intermolecular forces, for example ionic bonds, hydrogen bonds, and van der walls interactions. Ligand binding to a receptor protein can alter the three dimensional structure and determine its functional state. The strength of binding of a ligand is referred to as the binding affinity and can be determined by direct interactions and solvent effects. A ligand can be bound by a "ligand binding domain." A ligand binding domain, for example, can refer to a conserved sequence in a structure that can bind a specific ligand or a specific epitope on a protein. The ligand binding domain or ligand binding portion can comprise an antibody or binding fragment thereof or scFv, a receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner. Without being limiting, a ligand binding domain can be a specific protein domain or an epitope on a protein that is specific for a ligand or ligands.

[0074] In some alternatives, the ligand binding domain is an antibody, or a portion thereof. In some alternatives, the ligand binding domain is an antibody or binding fragment thereof or scFv, a receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner. In some alternatives, the ligand binding domain is a scFv. In some alternatives described herein, a ligand on a B cell is CD1d, CD5, CD19, CD20, CD21, CD22, CD23/Fc epsilon RII, CD24, CD25/IL-2 R alphaCD27/TNFRSF7, CD32, CD34, CD35, CD38, CD40 (TNFRSF5), CD44, CD45, CD45.1, CD45.2, CD54 (ICAM-1), CD69, CD72, CD79, CD80, CD84/SLAMF5, LFA-1, CALLA, BCMA, B-cell receptor (BCR), IgMs, IgD, B220/CD45R, C1q R1/CD93, CD84/SLAMF5, BAFF R/TNFRSF13C, B220/CD45R, B7-1/CD80, B7-2/CD86, TNFSF7, TNFRSF5, ENPP-1, HVEM/TNFRSF14, BLIMP1/PRDM1, CXCR4, DEP-1/CD148 or EMMPRIN/CD147. In some alternatives described herein, a ligand on a B-cell is B-cell specific.

The specification discloses CAR T-cell co-express two CARs in individual T-cells, see para. [0138], Figure 1. The specification discloses human T-cells can be co-transduced with two lentiviruses that house a CD19CAR-T2AEGFRt and a second CAR (antiCD20)-T2A-HER2t; Co-transduced human T-cells have a portion of cells that co-express both EGFRt and HER2t markers.
Specifically, the CAR comprises a GM-CSF alpha chain leader sequence for cell surface expression, a. CD19 or CD20 antigen binding domain (variable light chain and variable heavy chain sequence of an immunoglobulin and a linker, an IgG4 hinge spacer, 
The spacer comprises an amino acid sequence set forth in SEQ ID NO: 1 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 2. In some alternatives, the spacer comprises an amino acid sequence set forth in SEQ ID NO: 3 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 4. Ig some alternatives, the spacer comprises an amino acid sequence set forth in SEQ ID NO: 39 and is encoded by a nucleic acid sequence set forth in SEQ) ID NO: 40. In some alternatives, the CD28-zeta domain comprises an amino acid sequence set forth in SEQ ID NO: 5 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 6. In some alternatives, the 4-IBB domain comprises an amino acid sequence set forth in SEQ) ID NO: 7 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 8. In some alternatives, the CD3-zeta domain comprises an amino acid sequence set forth in SEQ ID NO: 9 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 10.
Regarding antibody or binding fragment thereof that binds to CD19, the specification discloses just scFv comprises the amino sequence set forth in SEQ ID NO: 11 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 12.
Regarding antibody or binding fragment thereof that binds to CD20, the specification discloses just scFv antibody comprises the amino sequence set forth in SEQ ID NO: 13 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 14,

Regarding antibody or binding fragment thereof that binds to ROR1, the specification discloses just scFv antibody comprises the amino acid sequence set forth in SEQ ID NO: 17 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 18.
Regarding antibody or binding fragment thereof that binds to EGFR 806, die specification discloses just scFv comprises the amino acid sequence set forth in SEQ ID NO: 19 and is encoded by a nucleic acid sequence set forth ill SEQ ID NO: 20.
Regarding antibody or binding fragment thereof that binds to HER2, the specification discloses just scEc comprises the amino acid sequence set forth in SEQ ID NO: 21 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 22.
Regarding antibody or binding fragment thereof that binds to GD2. the specification discloses just scFv comprises the amino acid sequence set forth in SEQ ID NO: 23 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 24.
Regarding antibody or antigen binding fragment thereof that binds to EphA2, the specification discloses just scFv (2H4) comprises the amino acid sequence set forth in SEQ ID NO: 2.5 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 26. The other EphA2 scFv (4H5) comprises the ammo acid sequence set forth in SEQ ID NO: 27 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 28.

Regarding foe marker domain, the specification discloses just two markers and they are truncated HE.R2 (aka Her2tG) comprises the amino acid sequence set forth in SEQ ID NO: 35 and is encoded by a nucleic acid sequence set forth ill SEQ ID NO: 36. The other marker is truncated EGFR (aka EGFRt) comprises foe amino acid sequence set forth in SEQ ID NO: 37 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 38. The cells are transduced with two lentiviral vectors each encoded a different CAR (i.e., CD 19 and CD20).
Other than the T cells co-expressing the particular dual transduced CARs above, the specification does not describe the structure, e.g., nucleic acid sequences of the first polynucleotide and second polynucleotide encoding any leader sequence, any and all first ligand binding domain that encompassed any antibody or binding fragment thereof or scFv, any receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner that specifically binds to any B cell and all second ligand binding domain that that encompassed any antibody or binding fragment thereof or scFv, any receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner that specifically binds to any cell surface tumor molecule to demonstrate possession of the claimed genus of T cell comprising a first and a second chimeric antigen receptor at the time of filing.
The specification does not describe the structure-identifying information about the claimed T cell comprising any first and any second chimeric antigen receptor encoded by any first and any second polynucleotides, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed cell comprising a first chimeric antigen receptor and a second chimeric antigen receptor encoded by a first and second polynucleotides themselves.

Even assuming the first ligand binding domain is an antibody that binds to CD19 or CD20, the specification does not describe the structure, e.g., nucleic acid sequence encoding amino acid sequence of the heavy and light chain variable region that bind to CD19 or CD20 from other species.  The specification discloses just one species of scFv that binds to human CD19 and human CD20.  Even assuming the first ligand binding domain is an antibody that binds to human CD19 or human CD20, the specification does not describe sufficient number of antibodies that bind to human CD19 or human CD20 or common structure share by members of the genus.  The same reasons apply to second ligand binding domain that bind to all cell surface tumor specific molecules. 
An adequate written description must contain enough information about the actual makeup of the claimed products - “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
At the time of filing, it is known in the art that the choice of a target antigen on cancer cell is crucial for any immunotherapy.  For example, Sadelain (Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare. Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule. The distance of the epitope to the cell surface appears to matter, as do the length and flexibility of the CAR extracellular hinge region, see p. 217, in particular.

It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion.
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given hundreds of unique antibody structures may bind a single antigen, and the structure of an antibody cannot be predicted from the structure of the antigen, it is unpredictable which unspecified which first domain from the first peptide chain together with which one of the domains from the second peptide form an antigen binding site, and which second domain from the first peptide chain together with which domain from the second peptide chain form a second antigen binding site that correlated with binding to which antigen or which epitope of the same antigen.
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and one species of antibody specific to just human CD 19 and human CD20, cannot define a structure-function relationship so as to be representative of ah the antibodies that bind to ah B-cell surface molecules and Abbvie).
“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., complete or partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, method of making the claimed invention, level of skill and knowledge in the art and predictability in the art sufficient to show that applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.  Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR is also affected by the location of the 
Regarding the extracellular spacer region, Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches the connecting sequence between the ectodomain to the transmembrane domain (the hinge region) can also profoundly affect CAR-T cell function by producing differences in the length and flexibility of the resulting CAR. For example, while 5T4- and CD19-specific CAR-T cells with CH2CH3 hinge had enhanced effector function, CEA-and NCAM-specific CAR-T cells had optimal activity without a hinge. Depending on the binding specificity and the generation of CAR-T cells, ROR1-specific CAR-T cells that expressed short hinge had superior anti-tumor activity. Conversely, CD30-specific CAR-T cells with a CH2-CH3 hinge impaired epitope recognition, see p. 3, last paragraph.
Regarding the transmembrane domain, Dotti teaches the first generation of CARs having CD3-zeta transmembrane domain are less stable over time on the cell surface compared with CD28 transmembrane domain, see p. 4, in particular.
Regarding co-stimulatory domains and the type of T cells, Dotti teaches while addition of costimulatory domains, e.g., CD28 and 4-1BB signaling domain dramatically increased the expansion and persistence of polyclonal T cells, this benefit was not observed with T-cell clones even with the T-cell clones expressing the 3rd generation of CD20-specific CARs in vivo, see p. 9, Clinical experience with 2nd and 3rd generation CAR-T cells in hematological malignancies.
Accordingly, given the lack of particularity with which the claimed cell expressing a first and second CARs are described in the specification, it is submitted that the specification would not 
Therefore, only (1) a T cell comprising a first chimeric antigen receptor (CAR) comprising a first antigen binding domain that binds to a B cell surface molecule selected from the group consisting of CD19 and CD20 wherein the first antigen binding domain comprises the amino acid sequence of SEQ ID NO: 11 or SEQ ID NO: 13 and a second chimeric antigen receptor (CAR) comprising a second antigen binding domain that binds to a cell surface tumor specific molecule selected from the group consisting of L1CAM, ROR1, EGFR, HER2, G2 and EPHA2, wherein the second antigen binding domain comprises the amino acid sequence of SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 25 or SEQ ID NO: 27, (2) a T cell comprising a first chimeric antigen receptor (CAR) encoded by a first polynucleotide (vector) and a second chimeric antigen receptor (CAR) encoded by a second polynucleotide (vector), wherein the first CAR is different from the second CAR, and wherein the first and second polynucleotide each comprise from 5’ to 3’ configuration, a first nucleic acid sequence encoding a GM-CSF alpha chain leader sequence of SEQ ID NO: 32, a second nucleic acid sequence encoding a first scFv antibody that binds to CD19 or CD20, a third nucleic acid sequence encoding a spacer of SEQ ID NO: 2 or 4 or 40, a forth nucleic acid sequence encoding a human CD28 transmembrane region of SEQ ID NO: 6, a fifth nucleic acid sequence encoding a costimulatory 4-IBB domain of SEQ ID NO: 8, and a human CD3 zeta of SEQ ID NO: 1.0, a sixth nucleic acid sequence encoding a T2A ribosome skip sequence of SEQ ID NO: 34. and a seventh nucleic acid sequence encoding a transduction marker EGFRt of SEQ ID NO: 38 or Her2tg marker of SEQ ID NO: 36, wherein the first nucleic acid sequence encoding scFv antibody that binds to a B cell surface molecule CD19 or CD20 selected from the group consisting of SEQ ID NO: 12 or SEQ ID NO: 14, wherein the second polynucleotide from 5’ to 3’ configuration, a first nucleic acid sequence encoding a GM-CSF alpha chain leader sequence of SEQ ID NO: 32, a second nucleic acid encoding the second scFv antibody that binds to LI CAM, ROR1, EGFR, HER2, GD2 or EPHA2 selected from the group consisting of SEQ ID 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
Applicant states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. See M.P.E.P § 2163.II.3(a)(ii).
“[There] may be situations where one species adequately supports a genus. See, e.g., ... In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a ‘physiologically active steroid’ and DMSO because ‘use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description ]; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase ‘air or other gas which is inert to the liquid’ was sufficient to support a claim to ‘inert fluid media’ because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of ‘inert fluid’ broadly.)” Id.
As amended, independent Claims 163 and 191 each relate to first CAR comprising a first ligand binding domain capable of specifically binding to a B cell specific cell surface molecule; and a second CAR comprising a second ligand biding domain capable of specifically binding to a cell surface tumor specific molecule. Written support for many examples of T cells, which are embodied by claims 163 and 191 can be found throughout the specification as filed, e.g please see paragraph [0140], which describes several species of CD4+ T cells and several species of CD8+ T cells; and paragraphs [0207]-[0219] and figures 9-11, which set forth working examples of T cells, which are embodied by claims 163 and 191 including transduced CD4+ T cells and CD8+ T cells. Therefore, Applicant respectfully submits that the foregoing aspects of the presently presented claims meet the written description requirement.
With regard to the element “a first ligand binding domain capable of specifically binding to a B cell specific cell surface molecule”, paragraphs [0207]-[0219] and figures 9-11 set forth working examples including a CAR comprising a ligand binding domain capable of binding CD19. The specification further discloses sequences for ligand binding domains capable of binding CD19 or CD20, such as nucleotide sequences SEQ ID NOs: 12 and 14. With regard to dependent Claims 165 and 192, Applicant respectfully submits that a sufficient number of sequences encompassed by “a nucleotide sequence having at least 95% identity with any one of SEQ ID NOs: 12 or 14” and which encode a ligand binding domain capable of binding CD 19 or CD20 are readily and reasonably envisaged by the skilled person upon reading the instant application. Therefore, Applicant respectfully submits that the foregoing aspects of the presently presented claims have meet the written description requirement.
With regard to a “a second ligand binding domain capable of specifically binding to a cell surface tumor specific molecule”, the specification discloses sequences of ligand binding domains capable of binding L1CAM, ROR1, EGFR, HER2, GD2 or EPHA2, such as nucleotide sequences SEQ ID NOs: 16, 18, 20, 22, 24, 26 and 28. Applicant respectfully submits that at least the foregoing representative number species is a sufficient to support the element “a second ligand binding domain capable of specifically binding to a cell surface tumor specific molecule”. In addition, paragraphs [0207]-[0219] and figures 9-11 set forth working examples including  by the skilled person upon reading the instant application. Therefore, Applicant respectfully submits that the foregoing aspects of the presently presented claims meet the written description requirement.
With regard to a “leader sequence”, paragraph [0107] discloses that such sequences direct a protein to the cell surface, and provides an example of a leader sequence a granulocyte-macrophage colony-stimulating factor (GM-CSF) polypeptide, and an example sequence of a GM-CSF leader sequences such as SEQ ID NOs: 29 and 31. Applicant respectfully submits that the disclosure of the function of a leader sequence in addition to examples of a GM-CSF leader sequence is consistent with In re Herschler cited above, and would lead one having ordinary skill in the art to that class of leader sequences of other polypeptides expressed at a cell surface. Therefore, Applicant respectfully submits that the foregoing aspects of the presently presented claims meet the written description requirement.
With regard to “a 4-1 BB and CD3~zeta signaling domain” recited in amended independent Claims 163 and 191, paragraphs [0069] discloses “‘[co]-stimulation’ as described herein, refers to the activation of lymphocytes. In some alternatives of the chimeric antigen receptor, the chimeric antigen receptor comprises an endodomain, wherein the endodomain comprises co-stimulatory domains for co-stimulatory signaling. In some alternatives, the co-stimulatory domains comprise a transmembrane CD28 domain, 4-IBB domain and/or a CD3zeta domain.” In addition, the specification provides example sequences of 4-1BB domain and a CD3zeta domain, such as amino acid sequences SEQ ID NO:07 and 09. Applicant respectfully submits that the disclosure of the function of 4-1BB domain and a CD3zeta domain in addition to examples of such domains is consistent with In re Herschler cited above, and would lead one having ordinary skill in the art to that class of domains. Therefore, Applicant respectfully submits that the foregoing aspects of the presently presented claims have meet the written description requirement.
With regard to “extracellular spacer” recited in dependent Claims 187-189, paragraphs [0108]-[0114] describe structural features of spacers such as immunized spacers including length, composition, and several examples including an IgG hinge, an IgG4-CH3 hinge, an IgG4-CH2 hinge, a CD 28 hinge. The specification also provides examples sequences of spacers, such as SEQ ID NOs: 2, 4, 39 40. In addition, paragraphs [0207]-[0219] and figures 9-11 disclose working examples including CARs comprising spacers, such as an IgG4 hinge or a CD28 hinge. Therefore, Applicant respectfully submits that the foregoing aspects of the presently presented meet the written description requirement.
With regard to “transmembrane domain” recited in dependent Claim 187, paragraphs [0005], [0055] and [0085] disclose that “a transmembrane domain to anchor the CAR into the T-cells”; “[the] structure of the CAR can comprise fusions of single-chain variable fragments (scFv) that are derived from monoclonal antibodies that are attached to transmembrane and cytoplasmic signaling domains”; and “‘[transmembrane] domain’ as described herein is an integral protein that can span a cellular membrane”, respectively. Applicant submits that “an integral protein that can span a cellular membrane” provides a description of implicit structural features, such as a length sufficient to span a cellular membrane, and composition of hydrophobic In re Herschler cited above, and would lead one having ordinary skill in the art to that class of transmembrane domains of transmembrane. Therefore, Applicant respectfully submits that the foregoing aspects of the presently presented claims meet the written description requirement.
With regard to “the linker of the first polynucleotide or the second polynucleotide comprises a ribosome skip sequence or an internal ribosome entry sequence (IRES)” recited in dependent Claim 187, paragraphs [0091]-[0093] describe linkers such as ribosome skip sequences to include a sequence that during translation, forces the ribosome to “skip” the ribosome skip sequence and translate the region after the ribosome skip sequence without formation of a peptide bond that such sequences direct a protein to the cell surface, and points to sources, such as viral sequences. In addition, the specification provides examples of ribosome skip sequences, such as P2A, T2A, E2A and F2A, and certain sequences such as amino acid sequence SEQ ID NO:33. Applicant respectfully submits that the disclosure of the function of linkers such as ribosome skip sequences in addition to examples of such linkers is consistent with In re Herschler cited above, and would lead one having ordinary skill in the art to that class of linker sequences. Therefore, Applicant respectfully submits that the foregoing aspects of the presently presented claims meet the written description requirement.
With regard to “marker domain” recited in dependent Claims 187-189, paragraph [0090] describe marker domains to include “a protein that serves as a label for a cell. In some alternatives of the cells described herein, the cells co-express a marker protein for a specific chimeric antigen protein that is expressed”. Paragraph [0091] discloses “[in] some alternatives, the T-cell is identified for being a bi-specific T-cell by the determination of two marker proteins wherein the first marker protein is indicative of the presence of the B-cell specific CAR, and the second marker is indicative of the presence of the tumor specific CAR. Determination of the marker proteins can be performed by immunoselection, antibody binding to the marker protein and other methods of selection known to those skilled in the art.” Paragraph [0142] discloses that markers can include “modified human EGFR and HER2 polypeptides, EGFRt and HER2tg, respectively”. Paragraph [0167] discloses “[in] some aspects, utilization of Her2tg or EGFRt tag as a genetic tag/marker allows for the ex vivo selection and purification of homogenous populations of cellular therapeutics that express the transgene of interest.” In addition, the specification provides examples of marker domains, a modified HER2 polypeptide (Her2tg) or a modified EGFR polypeptide (EGFRt), and certain sequences such as amino acid sequences SEQ ID NO:35 and 37. Applicant respectfully submits that the disclosure of the function of marker domain in addition to examples of such marker domains is consistent with In re Herschler cited above, and would lead one having ordinary skill in the art to that class of marker domain sequences. Therefore, Applicant respectfully submits that the foregoing aspects of the presently presented claims meet the written description requirement.
Accordingly, for at least the foregoing reasons, Applicant respectfully submits that the presently presented claims are fully supported by the specification as filed and have meet the written description requirement. Accordingly Applicant kindly requests that the rejection of Claims 163-165, 172 and 183-197 under 35 U.S.C. 112(a) be withdrawn.


the second nucleic acid of the first polynucleotide encodes any first ligand binding domain which specifically binds to any B cell specific cell surface molecule, and
the second nucleic acid of the second polynucleotide encodes any second ligand binding domain which specifically binds to any cell surface tumor specific molecule.
Claim 191 encompasses any T cell comprising:
a first chimeric antigen receptor (CAR) comprising a first ligand biding domain capable of specifically binding to any B cell specific cell surface molecule; and
a second CAR comprising a second ligand biding domain capable of specifically binding to any cell surface tumor specific molecule, wherein the first CAR is different from the second CAR, and wherein the first CAR and the second CAR each comprise a 4-1 BB and CD3~zeta signaling domain.
The specification defines ligand binding domain as follow:
[0071] "Ligand" as described herein, refers to a substance that can form a complex with a biomolecule. By way of example and not of limitation, ligands can include substrates, proteins, small molecules, inhibitors, activators, nucleic acids and neurotransmitters. Binding can occur through intermolecular forces, for example ionic bonds, hydrogen bonds, and van der walls interactions. Ligand binding to a receptor protein can alter the three dimensional structure and determine its functional state. The strength of binding of a ligand is referred to as the binding affinity and can be determined by direct interactions and solvent effects. A ligand can be bound by a "ligand binding domain." A ligand binding domain, for example, can refer to a conserved sequence in a structure that can bind a specific ligand or a specific epitope on a protein. The ligand binding domain or ligand binding portion can comprise an antibody or binding fragment thereof or scFv, a receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner. Without being limiting, a ligand binding domain can be a specific protein domain or an epitope on a protein that is specific for a ligand or ligands.

[0074] In some alternatives, the ligand binding domain is an antibody, or a portion thereof. In some alternatives, the ligand binding domain is an antibody or binding fragment thereof or scFv, a receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding 

The specification discloses CAR T-cell co-express two CARs in individual T-cells, see para. [0138], Figure 1. The specification discloses human T-cells can be co-transduced with two lentiviruses that house a CD19CAR-T2AEGFRt and a second CAR (antiCD20)-T2A-HER2t; Co-transduced human T-cells have a portion of cells that co-express both EGFRt and HER2t markers.  Specifically, the CAR comprises a GM-CSF alpha chain leader sequence for cell surface expression, a. CD19 or CD20 antigen binding domain (variable light chain and variable heavy chain sequence of an immunoglobulin and a linker, an IgG4 hinge spacer, a CD28 transmembrane region, a signaling domain comprising 4-1BB (CD 137) and a CD3 zeta domain, a T2A ribosome skip sequence (aka cleavable linker), and a transduction marker (EGERt or Her2tg marker).  The specification also discloses CD19 and CE7CAR Dual Transduced T-Cells and lysis against CD19 or L1CAM Positive Target Cell Lines.  The specification discloses CD19 and ROR1 Dual Transduced T-Cells and lysis against CD19 or ROR1 Positive Target Cell Lines.  
Other than the T cells co-expressing the particular dual transduced CARs above, the specification does not describe the structure, e.g., nucleic acid sequences of the first polynucleotide and second polynucleotide encoding any leader sequence, any and all first ligand binding domain that encompassed any antibody or binding fragment thereof or scFv, any receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner that specifically binds to any B cell and all second ligand binding domain that that encompassed any antibody or binding fragment thereof or scFv, any receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner that specifically binds to any cell surface tumor molecule to demonstrate possession of the claimed genus of T cell comprising a first and a second chimeric antigen receptor at the time of filing.
The specification does not describe the structure-identifying information about the claimed T cell comprising any first and any second chimeric antigen receptor encoded by any first and any second polynucleotides, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or 
Even assuming the first and second ligand binding domains are antibodies, the specification does not describe sufficient number of structure, e.g., heavy and light chain variable regions or the six CDRs or common structure share by members of the genus of antibody and antigen binding fragment thereof that bind to all B cell surface molecules and all cell surface tumor specific molecule.  
Even assuming the first ligand binding domain is an antibody that binds to CD19, the specification does not describe the structure, e.g., nucleic acid sequence encoding amino acid sequence of the heavy and light chain variable region that bind to CD19 from other species.  The specification discloses just one species of scFv that binds to human CD19 and human CD20.  The specification does not describe sufficient number of antibodies that bind to human CD19 or human CD20 or common structure share by members of the genus.  The same reasons apply to second ligand binding domain that bind to CD20 or all cell surface tumor specific molecules such as L1LAM, ROR1, EGFR, HER2, GD2 or EPHA2. 
An adequate written description must contain enough information about the actual makeup of the claimed products - “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
At the time of filing, it is known in the art that the choice of a target antigen on cancer cell is crucial for any immunotherapy.  For example, Sadelain (Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare. Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule. The distance of the epitope to the cell surface appears to matter, as do the length and flexibility of the CAR extracellular hinge region, see p. 217, in particular.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind 
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and one species of antibody specific to just human CD19 and human CD20, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to all B-cell surface molecules and tumor specific antigen encompassed by the claimed T cells expressing two different chimeric antigen receptors (CAR) (as held in Abbvie).
“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.
In response to the argument that the specification discloses sequences for ligand binding domains capable of binding CD19 or CD20, such as nucleotide sequences SEQ ID NOs: 12 and 14, claims 163, 164, 172, 185, 186, 187, 189, 190, 191, 195-198 do not recite the particular nucleotide sequences. 

In response to the argument that the specification discloses the specification discloses sequences of ligand binding domains capable of binding L1CAM, ROR1, EGFR, HER2, GD2 or EPHA2, such as nucleotide sequences SEQ ID NOs: 16, 18, 20, 22, 24, 26 and 28, it is noted that claims 163, 164, 172, 183, 184, 187-190, 191, 193-194, 197 and 198 do not recite such nucleotide sequences.  

 While the specification, for example, paragraphs [0203] discloses assays that can be used to determine specificity of a CAR to specifically binds to a B cell specific cell surface molecule, the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
. 


Claims 163-164, 172, 187-188, 190, 191, 197 and 198 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) a T cell comprising a first chimeric antigen receptor (CAR) comprising a first antigen binding domain that binds to a B cell surface molecule selected from the group consisting of CD19 and CD20 wherein the first antigen binding domain comprises the amino acid sequence of SEQ ID NO: 11 or SEQ ID NO: 13 and a second chimeric antigen receptor (CAR) comprising a second antigen binding domain that binds to a cell surface tumor specific molecule selected from the group consisting of L1CAM, ROR1, EGFR, HER2, G2 and EPHA2, wherein the second antigen binding domain comprises the amino acid sequence of SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 25 or SEQ ID NO: 27, (2) a T cell comprising a first chimeric antigen receptor (CAR) encoded by a first polynucleotide (vector) and a second chimeric antigen receptor (CAR) encoded by a second polynucleotide (vector), wherein the first CAR is different from the second CAR, and wherein the first and second polynucleotide each comprise from 5’ to 3’ configuration, a first nucleic acid sequence encoding a GM-CSF alpha chain leader sequence of SEQ ID NO: 32, a second nucleic acid sequence encoding a first scFv antibody that binds to CD19 or CD20, a third nucleic acid sequence encoding a spacer of SEQ ID NO: 2 or 4 or 40, a forth nucleic acid sequence encoding a human CD28 transmembrane region of SEQ ID NO: 6, a fifth nucleic acid sequence encoding a costimulatory 4-IBB domain of SEQ ID NO: 8, and a human CD3 zeta of SEQ ID NO: 1.0, a sixth nucleic acid sequence encoding a T2A ribosome skip sequence of SEQ ID NO: 34. and a seventh nucleic acid sequence encoding a transduction marker EGFRt of SEQ ID NO: 38 or Her2tg marker of SEQ ID NO: 36, wherein the first nucleic acid sequence encoding scFv antibody that binds to a B cell surface molecule CD19 or CD20 selected from the group consisting of SEQ ID NO: 12 or SEQ ID NO: 14, wherein the second polynucleotide from 5’ to 3’ configuration, a first nucleic acid sequence encoding a GM-CSF alpha chain leader sequence of SEQ ID NO: 32, a second , does not reasonably provide enablement for any chimeric antigen receptor (CAR) as set forth in claims 163-164, 172, 187-188, 190, 191, 197 and 198.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure 
Claim 163 encompasses any T cell comprising a first chimeric antigen receptor (CAR) encoded by any first polynucleotide, and a second CAR encoded by any second polynucleotide, wherein the first CAR is different from the second CAR, and the first CAR and second CAR each comprise a 4-1BB and CD3-zeta signaling domain, and wherein the first polynucleotide and the second polynucleotide each comprise: any first nucleic acid encoding a leader sequence; and a second nucleic acid 3' of the first nucleic acid, wherein;
the second nucleic acid of the first polynucleotide encodes any first ligand binding domain which specifically binds to any B cell specific cell surface molecule, and
the second nucleic acid of the second polynucleotide encodes any second ligand binding domain which specifically binds to any cell surface tumor specific molecule.
Claim 164 encompasses the T cell of claim 163, wherein the first polynucleotide or the second polynucleotide, further comprises:
an inducible promoter, wherein the inducible promoter is 5' of the second nucleic acid sequence; or a suicide gene system.
Claim 165 encompasses the T cell of claim 163, wherein:
the first ligand binding domain specifically binds to a B-cell specific cell surface molecule selected from CD 19 or CD20 and wherein the second ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NOs: 12 or 14; and
the second ligand binding domain specifically binds to a cell surface tumor specific molecule selected from L1CAM. ROR1, EGFR. HER2. GD2 or EPHA2. and wherein the first ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEP ID NOs: 16. 18. 20. 22. 24. 26 or 28.
Claim 172 encompasses the T cell of claim 163, wherein the T cell is selected from a CD8+ T cytotoxic lymphocyte cell selected from a naive CD8+ T-cell, a_CD8+ memory T-cell, a central memory 
a CD4+ T helper lymphocyte cell selected from a naive CD4+ T-cell, a_CD4+ memory T-cell, a central memory CD4+ T-cell, a regulatory CD4+ T-cell, an IPS derived CD4+ T-cell, an effector memory CD4+ T-cell, or a bulk CD4+ T-cell.
Claim 183 encompasses the T cell of claim 163, wherein the B cell specific cell surface molecule is selected from CD 19 or CD20. and the first ligand binding domain comprises the amino acid sequence of SEP ID NO: 11 or SEP ID NO: 13. 
Claim 184 encompasses the T cell of claim 183, wherein the first ligand binding domain specifically binds to CD 19, and wherein the first ligand binding domain  comprises the amino acid sequence of SEQ ID NO: 11.
Claim 185 encompasses the T cell of claim 163, wherein the cell surface tumor specific molecule is selected from L1CAM, ROR1, EGFR, HER2, GD2, or EPHA2  and the second ligand binding domain comprises the amino acid sequence of any one of SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ IDNO:21. SEQ IDNO:23. SEQ  ID NO:25 or SEQ ID NO:27. 
Claim 186 encompasses the T cell of claim 185, wherein the second ligand binding domain specifically binds to EGFR and wherein the second ligand binding domain comprises the amino acid sequence of  SEQ ID NO: 19.
Claim 187 encompasses the T cell of claim 163, wherein the first polynucleotide and the second polynucleotide each comprise:
a third nucleic acid sequence encoding an extracellular spacer, wherein the third nucleic acid sequence is 3' of the second nucleic acid sequence;
a fourth nucleic acid sequence encoding a transmembrane domain, wherein the fourth nucleic acid sequence is 3' of the third nucleic acid sequence;
a fifth nucleic acid sequence encoding the 4-1 BB and CD3 zeta signaling domain, wherein the fifth nucleic acid sequence is 3' of the fourth nucleic acid sequence;
a sixth nucleic acid sequence encoding a linker, wherein the sixth nucleic acid sequence is 3' of the fifth nucleic acid sequence; and
a seventh nucleic acid sequence encoding a marker domain, wherein the seventh nucleic acid sequence is 3' of the sixth nucleic acid sequence.
Claim 188 encompasses the T cell of claim 187, wherein:
the leader sequence of the first polynucleotide or the second polynucleotide comprises a granulocyte-macrophage colony-stimulating factor signal sequence;

the linker of the first polynucleotide or the second polynucleotide comprises a ribosome skip sequence or an internal ribosome entry sequence (IRES); and
the marker domain of the first polynucleotide or the second polynucleotide comprises a truncated HER2 polypeptide (Her2tG) or a truncated EGFR polypeptide (EGFRt).
Claim 189 encompasses the T cell of claim 188, wherein:
the leader sequence of the first polynucleotide or the second polynucleotide comprises the amino acid sequence of SEQ ID NO:29 or SEQ ID NO:31;
the extracellular spacer of the first polynucleotide or the second polynucleotide comprises an amino acid sequence selected from SEQ ID NO:01, SEQ ID NO:03, or SEQ ID NO:39;
the signaling domain comprises an amino acid sequence selected from SEQ ID:05, SEQ ID NO:07, or SEQ ID NO:09;
the linker of the first polynucleotide or the second polynucleotide comprises a nucleic acid sequence of SEQ ID NO:34; and
the marker domain of the first polynucleotide or the second polynucleotide comprises the amino acid sequence of SEQ ID NO:35 or SEQ ID NO:37.
Claim 190 encompasses a pharmaceutical composition comprising the T cell of claim 163 and a pharmaceutically acceptable excipient.
Claim 191 encompasses a T cell comprising:
a first chimeric antigen receptor (CAR) comprising a first ligand biding domain capable of specifically binding to a B cell specific cell surface molecule; and
a second CAR comprising a second ligand biding domain capable of specifically binding to a cell surface tumor specific molecule, wherein the first CAR is different from the second CAR, and wherein the first CAR and the second CAR each comprise a 4-1 BB and CD3~zeta signaling domain.
Claim 192 encompasses the T cell of claim 191, wherein:
the first ligand binding domain specifically binds to a B-cell specific cell surface molecule selected from CD 19 or CD20 and wherein the first ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NOs: 12 or 14; and
the second ligand binding domain specifically binds to a cell surface tumor specific molecule selected from L1CAM, ROR1, EGFR, HER2, GD2 or EPHA2, and wherein the first ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NOs: 16, 18, 20, 22, 24, 26 or 28.

Claim 194 encompasses the T cell of claim 193, wherein the first ligand binding domain specifically binds to CD19, and wherein the first ligand binding domain comprises the amino acid sequence of SEQ ID NO: 11.
Claim 195 encompasses the T cell of claim 191, wherein the cell surface tumor specific molecule is selected from L1CAM, ROR1, EGFR, HER2, GD2, or EPHA2, and the second ligand binding domain comprises the amino acid sequence of any one of SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ ID NO:21. SEQ IDNO:23. SEQ ID NO:25 or SEQ ID NO:27.
Claim 196 encompasses the T cell of claim 195, wherein the second ligand binding domain specifically binds to EGFR. and wherein the second ligand binding domain comprises the amino acid sequence of SEQ ID NO: 19.
Claim 197 encompasses the T cell of claim 191, wherein the T cell is a CD4+ T cell.
Claim 198 encompasses the T cell of claim 191, wherein the T cell is a CD8+ T cell.

The specification defines ligand binding domain as follow:
[0071] "Ligand" as described herein, refers to a substance that can form a complex with a biomolecule. By way of example and not of limitation, ligands can include substrates, proteins, small molecules, inhibitors, activators, nucleic acids and neurotransmitters. Binding can occur through intermolecular forces, for example ionic bonds, hydrogen bonds, and van der walls interactions. Ligand binding to a receptor protein can alter the three dimensional structure and determine its functional state. The strength of binding of a ligand is referred to as the binding affinity and can be determined by direct interactions and solvent effects. A ligand can be bound by a "ligand binding domain." A ligand binding domain, for example, can refer to a conserved sequence in a structure that can bind a specific ligand or a specific epitope on a protein. The ligand binding domain or ligand binding portion can comprise an antibody or binding fragment thereof or scFv, a receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner. Without being limiting, a ligand binding domain can be a specific protein domain or an epitope on a protein that is specific for a ligand or ligands.

[0074] In some alternatives, the ligand binding domain is an antibody, or a portion thereof. In some alternatives, the ligand binding domain is an antibody or binding fragment thereof or scFv, mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner. In some alternatives, the ligand binding domain is a scFv. In some alternatives described herein, a ligand on a B cell is CD1d, CD5, CD19, CD20, CD21, CD22, CD23/Fc epsilon RII, CD24, CD25/IL-2 R alphaCD27/TNFRSF7, CD32, CD34, CD35, CD38, CD40 (TNFRSF5), CD44, CD45, CD45.1, CD45.2, CD54 (ICAM-1), CD69, CD72, CD79, CD80, CD84/SLAMF5, LFA-1, CALLA, BCMA, B-cell receptor (BCR), IgMs, IgD, B220/CD45R, C1q R1/CD93, CD84/SLAMF5, BAFF R/TNFRSF13C, B220/CD45R, B7-1/CD80, B7-2/CD86, TNFSF7, TNFRSF5, ENPP-1, HVEM/TNFRSF14, BLIMP1/PRDM1, CXCR4, DEP-1/CD148 or EMMPRIN/CD147. In some alternatives described herein, a ligand on a B-cell is B-cell specific.

The specification discloses CAR T-cell co-express two CARs in individual T-cells, see para. [0138], Figure 1. The specification discloses human T-cells can be co-transduced with two lentiviruses that house a CD19CAR-T2AEGFRt and a second CAR (antiCD20)-T2A-HER2t; Co-transduced human T-cells have a portion of cells that co-express both EGFRt and HER2t markers.  Specifically, the CAR comprises a GM-CSF alpha chain leader sequence for cell surface expression, a. CD19 or CD20 antigen binding domain (variable light chain and variable heavy chain sequence of an immunoglobulin and a linker, an IgG4 hinge spacer, a CD28 transmembrane region, a signaling domain comprising 4-1BB (CD 137) and a CD3 zeta domain, a T2A ribosome skip sequence (aka cleavable linker), and a transduction marker (EGERt or Her2tg marker).  The specification also discloses CD19 and CE7CAR Dual Transduced T-Cells and lysis against CD19 or L1CAM Positive Target Cell Lines.  The specification discloses CD19 and ROR1 Dual Transduced T-Cells and lysis against CD19 or ROR1 Positive Target Cell Lines.  
However, the specification does not teach the structure, e.g., nucleic acid sequences of the first polynucleotide and second polynucleotide encoding any leader sequence, any and all first ligand binding domain that encompassed any antibody or binding fragment thereof or scFv, any receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner that specifically binds to any B cell and all second ligand binding domain that that encompassed any antibody or binding fragment thereof or scFv, any receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner that specifically binds to any cell surface tumor molecule to enable one of skill in the art to make and use without undue experimentation. 

Even assuming the first ligand binding domain is an antibody that binds to CD19, the specification does not teach the structure, e.g., nucleic acid sequence encoding amino acid sequence of the heavy and light chain variable region that bind to CD19 from other species.  The specification discloses just one species of scFv that binds to human CD19 and human CD20.  The specification does not teach sufficient number of antibodies that bind to human CD19 or human CD20 or common structure share by members of the genus.  The same reasons apply to second ligand binding domain that bind to CD20 or all cell surface tumor specific molecules such as L1LAM, ROR1, EGFR, HER2, GD2 or EPHA2. 
There are insufficient in vivo working examples of treating solid tumor using the claimed T cell expressing two chimeric antigen receptors. 
At the time of filing, it is known in the art that the choice of a target antigen on cancer cell is crucial for any immunotherapy.  For example, Sadelain (Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare. Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule. The distance of the epitope to the cell surface appears to matter, as do the length and flexibility of the CAR extracellular hinge region, see p. 217, in particular.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion.
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and one species of antibody specific to just human CD19 and human CD20, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to all B-cell surface molecules and tumor specific antigen encompassed by the claimed T cells expressing two different chimeric antigen receptors (CAR).
As such, undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
Applicant states: “The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).” See M.P.E.P. § 2164.01  may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff d. sub nom., Massachusetts Institute of Technologyv. A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985).” Id.
Applicant respectfully submits that the presently presented claims are fully enabled by the specification as filed. For example, the specification discloses example targets for a first ligand binding domain, which specifically binds to a B cell specific cell surface molecule, and for a cell surface tumor specific molecule. See e.g. specification at paragraphs [0021], The specification discloses that ligand binding can include an antibody or binding fragment thereof or scFv, a receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner. See e.g., specification at paragraph [0070], Methods to generate ligand binding domains, such as antibodies or antigen binding fragments thereof against a target, are known in the art. In addition, the specification provides assays that can be used to readily determine the activity of a cell within the scope of the presently presented claims. For example, paragraphs [0203] discloses assays that can be used to determine specificity of a CAR to specifically binds to a B cell specific cell surface molecule. Paragraphs [0208]-[0213] disclose in vitro assays and working examples to determine activity of a cell containing a first CAR and second CAR within the scope of the presently presented claims. Paragraph [0214] discloses an in vivo assay and working example to determine activity of a cell containing a first CAR and second CAR within the scope of the presently presented claims.
In addition, dependent Claims 165 and 192 are each amended to recite “wherein: the first ligand binding domain specifically binds to a B-cell specific cell surface molecule selected from CD 19 or CD20 and, wherein the first ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NOs: 12 or 14; and the second ligand binding domain specifically binds to a cell surface tumor specific molecule selected from L1CAM, ROR1, EGFR, HER2, GD2 or EPHA2, and wherein the first ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NOs: 16, 18, 20, 22, 24, 26 or 28”. Applicant respectfully submits that the specification enables the full scope of at least presently presented Claims 165 and 19.
Accordingly, Applicant respectfully submits that the presently presented claims meet the enablement requirement, and requests that this rejection of Claims 163-165, 172 and 183-197 under 35 U.S.C. 112(a) be withdrawn. 

In response, Claim 163 encompasses any T cell comprising a first chimeric antigen receptor (CAR) encoded by any first polynucleotide, and a second CAR encoded by any second polynucleotide, wherein the first CAR is different from the second CAR, and the first CAR and second CAR each comprise a 4-1BB and CD3-zeta signaling domain, and wherein the first polynucleotide and the second polynucleotide each comprise: any first nucleic acid encoding a leader sequence; and a second nucleic acid 3' of the first nucleic acid, wherein;

the second nucleic acid of the second polynucleotide encodes any second ligand binding domain which specifically binds to any cell surface tumor specific molecule.
Claim 191 encompasses any T cell comprising:
a first chimeric antigen receptor (CAR) comprising a first ligand biding domain capable of specifically binding to any B cell specific cell surface molecule; and
a second CAR comprising a second ligand biding domain capable of specifically binding to any cell surface tumor specific molecule, wherein the first CAR is different from the second CAR, and wherein the first CAR and the second CAR each comprise a 4-1 BB and CD3~zeta signaling domain.
The specification defines ligand binding domain as follow:
[0071] "Ligand" as described herein, refers to a substance that can form a complex with a biomolecule. By way of example and not of limitation, ligands can include substrates, proteins, small molecules, inhibitors, activators, nucleic acids and neurotransmitters. Binding can occur through intermolecular forces, for example ionic bonds, hydrogen bonds, and van der walls interactions. Ligand binding to a receptor protein can alter the three dimensional structure and determine its functional state. The strength of binding of a ligand is referred to as the binding affinity and can be determined by direct interactions and solvent effects. A ligand can be bound by a "ligand binding domain." A ligand binding domain, for example, can refer to a conserved sequence in a structure that can bind a specific ligand or a specific epitope on a protein. The ligand binding domain or ligand binding portion can comprise an antibody or binding fragment thereof or scFv, a receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner. Without being limiting, a ligand binding domain can be a specific protein domain or an epitope on a protein that is specific for a ligand or ligands.

[0074] In some alternatives, the ligand binding domain is an antibody, or a portion thereof. In some alternatives, the ligand binding domain is an antibody or binding fragment thereof or scFv, a receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner. In some alternatives, the ligand binding domain is a scFv. In some alternatives described herein, a ligand on a B cell is CD1d, CD5, CD19, CD20, CD21, CD22, CD23/Fc epsilon RII, CD24, CD25/IL-2 R alphaCD27/TNFRSF7, CD32, CD34, CD35, CD38, CD40 (TNFRSF5), CD44, CD45, CD45.1, CD45.2, CD54 (ICAM-1), CD69, CD72, CD79, CD80, CD84/SLAMF5, LFA-1, CALLA, BCMA, B-cell receptor (BCR), IgMs, IgD, B220/CD45R, C1q R1/CD93, CD84/SLAMF5, BAFF R/TNFRSF13C, B220/CD45R, B7-1/CD80, B7-2/CD86, TNFSF7, TNFRSF5, ENPP-1, HVEM/TNFRSF14, BLIMP1/PRDM1, CXCR4, DEP-1/CD148 or EMMPRIN/CD147. In some alternatives described herein, a ligand on a B-cell is B-cell specific.

antibody or binding fragment thereof or scFv, but also receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner.  
The specification does not teach the structure, e.g., nucleic acid sequences of the first polynucleotide and second polynucleotide encoding any leader sequence, any and all first ligand binding domain that encompassed any antibody or binding fragment thereof or scFv, any receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner that specifically binds to any B cell and all second ligand binding domain that that encompassed any antibody or binding fragment thereof or scFv, any receptor ligand or mutants thereof, peptide, and/or polypeptide affinity molecule or binding partner that specifically binds to any cell surface tumor molecule to enable one of skill in the art to make and use without undue experimentation. 
Even assuming the first and second ligand binding domains are antibodies, the specification does not teach sufficient number of structure, e.g., heavy and light chain variable regions or the six CDRs or common structure share by members of the genus of antibodies and antigen binding fragment thereof that bind to all B cell surface molecules and/or all cell surface tumor specific molecules.  
Even assuming the first ligand binding domain is an antibody that binds to CD19, the specification discloses just one species of scFv that binds to human CD19.  The specification does not teach the structure, e.g., amino acid sequence of the heavy and light chain variable region that bind to CD19 from other species, much less polynucleotide encoding such.  The specification does not teach sufficient number of antibodies that bind to human CD19 or common structure share by members of the genus.  The same reasons apply to ligand binding domain that bind to CD20 or all cell surface tumor specific molecules such as L1LAM, ROR1, EGFR, HER2, GD2 or EPHA2. 
There are insufficient in vivo working examples of treating solid tumor using the claimed T cell expressing two chimeric antigen receptors. 
At the time of filing, it is known in the art that the choice of a target antigen on cancer cell is crucial for any immunotherapy.  For example, Sadelain (Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare. Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion.
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and one species of antibody specific to just human CD19 and human CD20, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to all B-cell surface molecules and tumor specific antigen encompassed by the claimed T cells expressing two different chimeric antigen receptors (CAR).
As such, undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.
For these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 163, 164, 172, 187, 190, 191, 197 and 198 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2013123061 publication (of record, published August 22, 2013; PTO 892).
Regarding claims 163, 187 and 191, the WO2013123061 publication T cell (see p. 11, lines 9-12) expressing a bispecific chimeric antigen receptor (aka CAR, p. 14, line 30-31, p. 14, lines 26 to p.15, line 9) comprising: two polypeptides (see Figure 1) each comprising (a) at least two antigen-specific targeting regions; (b) an extracellular spacer domain; (c) a transmembrane domain; (d) at least one co-stimulatory domain; and (e) an intracellular signaling domain, wherein each antigen-specific targeting region comprises an antigen-specific single chain Fv (scFv) antibodies, and binds a different antigen, see Figure 1, p. 15, line 1, in particular.  The T cells are genetically modified to express a combination of CARs, see p. 14, lines 20-33.   The polynucleotide encoding the CAR may be in the following configuration from the 5’ to 3’ direction, a first nucleic acid sequence encoding the leader peptide from granulocyte-macrophage colony-stimulating factor (GM-CSF) signal sequence, see Fig 2(b), a second polynucleotide encoding a first scFv (aka first ligand) linked to a second scFv (second ligand), a third polynucleotide encoding an extracellular spacer e.g., CD8 hinge or IgG4 hinge), a fourth polynucleotide encoding a transmembrane domain, e.g., CD28tm, a fifth polynucleotide - co-stimulator domain, e.g., 41BB and CD3 zeta, a sixth polynucleotide encoding a T2A linker and a seventh polynucleotide encoding a maker, e.g., EGFRt, see nucleic acid sequence in Figure 3, 4, para bridging pages 26-27, nucleic acid sequences in Figure 3 and 4.  Exemplary backbone for a CAR may comprise, in the N-terminus (aka 5’) to the C-terminus (aka 3’) orientation, IgG4 hinge-CH28tm-41BB-CD3zeta, see p. 27, claims, in particular.  Examples of pairing of at least two antigens bound by the bispecific CARs include, but not limited to CD19 or CD20 (aka B cell surface molecule, see p. 22, lines 31-33) and L1-CAM, EGFR or HER2 (cell surface tumor molecule in human lung, breast or ovarian carcinomas), see p. 20, lines 26-29, in particular.  The W02013/123061 publication teaches that the bispecific chimeric antigen receptors that bind to CD20 and L1-CAM, see reference claim 17, in particular. 

Regarding claim 172, the W02013/123061 publication teaches that the cell is naïve T cells, memory T cells, central memory T cells, effector memory cells (TEM), see p. 35, last paragraph, reference claim 40. 
Regarding claim 190, the W02013/123061 publication teaches and claims a pharmaceutical composition comprising the reference T cells expressed chimeric antigen receptors, see reference claim 45. 
Regarding claims 197 and 198, the W02013/123061 publication teaches that the cell is CD4+ T cell (aka CD4+/CD8-), CD8+ T cell (aka CD4-CD8+), see p. 32, lines 30-31.  Thus, the reference teachings anticipate the claimed invention.
Applicants’ arguments filed January 19, 2021 have been fully considered but are not found persuasive.
Applicants’ position is that Jensen I relates to a bispecific CAR. See e.g., Jensen I at Abstract. In contrast to Jensen I, amended Claim 191 relates to a cell comprising a first CAR and a second CAR “wherein the first CAR is different from the second CAR, and wherein the first CAR and the second CAR each comprise a 4-1 BB and CD3-zeta signaling domain”. The Office Action does not point to any section of Jensen I, which expressly or inherently sets forth all elements of at least Claim 191. Therefore, at least Claims 191-193, 195 and 197 are novel over Jensen I. Accordingly, Applicant respectfully requests that this rejection of Claims 191-193, 195 and 197 under 35 U.S.C. 102(a)(1) over Jensen I be withdrawn.
In response to the argument that Claim 191 relates to a cell comprising a first CAR and a second CAR “wherein the first CAR is different from the second CAR, and wherein the first CAR and the second CAR each comprise a 4-1 BB and CD3-zeta signaling domain, applicant’s attention is directed to Figure 1, for first and second CARs. The WO2013123061 publication T cell (see p. 11, lines 9-12) expressing a bispecific chimeric antigen receptor (aka CAR, p. 14, line 30-31, p. 14, lines 26 to p.15, line 9) comprising: two polypeptides (see Figure 1) each comprising (a) at least two antigen-specific targeting regions; (b) an 
Examples of pairing of at least two antigens bound by the bispecific CARs include, but not limited to CD19 or CD20 (aka B cell surface molecule, see p. 22, lines 31-33) and L1-CAM, EGFR or HER2 (cell surface tumor molecule in human lung, breast or ovarian carcinomas), see p. 20, lines 26-29, in particular.  In particular pairing of at least two antigens bound by the bispecific CARs include, but not limited to CD20 (aka B cell surface molecule, see p. 22, lines 31-33) and L1-CAM, see p. 20, line 28. 
For these reasons, the rejection is maintained. 

New ground of rejection necessitated by the amendment filed January 19, 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



The recitation of “wherein the first ligand binding domain specifically binds to a B-cell specific cell surface molecule selected from CD19 or CD20 and wherein the second ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NO: 12 or 14; and the second ligand binding domain specifically binds to a cell surface tumor specific molecule selected from L1CAM…SEQ ID NO: 16 …or 28” is indefinite and confusing because SEQ ID NO: 12 or 14 encoded CD19 and CD20, respectively, which are the first ligand binding domain.  However, the claim also recites SEQ ID NO: 12 or 14 are second binding domain.  
Note, amending claim 165 to recite “wherein the first ligand binding domain specifically binds to a B-cell specific cell surface molecule selected from CD19 or CD20 and wherein the first ligand binding domain is encoded by a nucleotide sequence having at least 95% identity with any one of SEQ ID NO: 12 or 14…” would obviate this rejection. 

Claims 163-165, 172 and 183-190 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is new matter.
The recitation of “A T cell … wherein the first polynucleotide and the second polynucleotide each comprise: 

A first nucleic acid encoding a leader sequence; and a second nucleic acid 3' of the first nucleic acid, wherein;
the second nucleic acid of the first polynucleotide encodes a first ligand binding domain which specifically binds to a B cell specific cell surface molecule, and
second ligand binding domain which specifically binds to a cell surface tumor specific molecule” has no support in the specification and the claims as originally filed. 
The specification discloses a T cell comprising a first chimeric antigen receptor (CAR) encoding by a first polynucleotide (vector) and a second CAR encoded by a second polynucleotide (vector),wherein each comprises a first nucleic acid sequence comprising a sequence encoding a leader sequence, a second nucleic acid comprising a sequence encoding an antibody or binding fragment thereof or scFv, wherein the antibody or binding fragment thereof or scFv is specific for a B cell specific cell surface molecule or is specific for a cell surface tumor specific molecule, and wherein the first nucleic acid is covalently attached at a 5’ end of the second nucleic acid, see para [0020], [0231], Fig. 1 and 2, in particular. 

    PNG
    media_image1.png
    468
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    680
    media_image2.png
    Greyscale

and a second ligand binding domain which specifically binds to a cell surface tumor specific molecule.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 163, 164, 165, 172, 183, 188, 189, 190, 191, 192, 193, 197 and 198 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/123061 publication (published August 23, 2013; PTO .
The teachings of the W02013/123061 publication have been discussed supra.  
The WO2013/123061 publication does not teach the first ligand binding domain specifically binds to a B-cell specific cell surface molecule CD19 encoded by a nucleotide sequence having at least 95% identity with SEQ ID NO: 12 or CD20 encoded by a nucleotide sequence having at least 95% identity with SEQ ID NO: 14 as per claim 165.
However, the WO2014/031687 publication teaches CD4+ and/or CD8+ T cell (see p. 41) may introduced genes (see p. 43) encoding chimeric receptors (see p. 44) each comprises a ligand binding domain that specifically binds to a tumor cell surface molecule, a polypeptide spacer region, a transmembrane domain, and intracellular signaling domain comprising 4-1BB and CD3 zeta chain, see p. 44.  The same or different chimeric receptors can be introduced into each of population of CD4+ T and/or CD8+ T lymphocytes, see p. 45, line 3-4.   Examples of chimeric receptor nucleic acids and vector specific for tumor antigens include CD19 and ROR1, see p. 9, caption of Figure 8, Examples, p. 25 in particular.   Each chimeric antigen receptor nucleic acid comprises a leader sequence, e.g., GMCSFRss (aka instant granulocyte-macrophage colony-stimulating factor signal sequence, SEQ ID NO: 2), a second nucleic 3’ of the first nucleic acid encoding a first ligand binding domain e.g., CD19 scFv (SEQ ID NO: 3) that binds to CD19, a third nucleic acid 3’ of the second nucleic acid encoding an IgG4 hinge (instant extracellular spacer comprising IgG hinge spacer, SEQ ID NO: 4), a fourth nuclei acid 3’ of the third nucleic acid encoding a transmembrane domain, e.g., CD28tm (SEQ ID NO: 5), a fifth nucleic acid 3’ of the fourth nuclei acid encoding signaling domains e.g., 41BB (SEQ ID NO: 6) and CD3zeta (SEQ ID NO: 7), a sixth nucleic acid sequence 3’ of the fifth nucleic acid encoding a linker, e.g., T2A (SEQ ID NO: 9), and a seventh nucleic acid sequence 3’ of the sixth nucleic acid encoding a maker domain e.g., EGFRt (instant truncated EGFRt marker domain, SEQ ID NO: 9) see p. 84 and Table 2 and 10, Figure 1 and 13, in particular.  

Regarding claim 165, the WO2014/031687 publication teaches a ligand binding domain specific for CD19 encoded by a nucleotide sequence comprising SEQ ID NO: 3, which is 100% identical to the claimed SEQ ID NO: 12, see sequence alignment below:
Query Match             100.0%;  Score 735;  DB 48;  Length 735;
  Best Local Similarity   100.0%;  
  Matches  735;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACATCCAGATGACCCAGACCACCTCCAGCCTGAGCGCCAGCCTGGGCGACCGGGTGACC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GACATCCAGATGACCCAGACCACCTCCAGCCTGAGCGCCAGCCTGGGCGACCGGGTGACC 60

Qy         61 ATCAGCTGCCGGGCCAGCCAGGACATCAGCAAGTACCTGAACTGGTATCAGCAGAAGCCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATCAGCTGCCGGGCCAGCCAGGACATCAGCAAGTACCTGAACTGGTATCAGCAGAAGCCC 120

Qy        121 GACGGCACCGTCAAGCTGCTGATCTACCACACCAGCCGGCTGCACAGCGGCGTGCCCAGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GACGGCACCGTCAAGCTGCTGATCTACCACACCAGCCGGCTGCACAGCGGCGTGCCCAGC 180

Qy        181 CGGTTTAGCGGCAGCGGCTCCGGCACCGACTACAGCCTGACCATCTCCAACCTGGAACAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CGGTTTAGCGGCAGCGGCTCCGGCACCGACTACAGCCTGACCATCTCCAACCTGGAACAG 240

Qy        241 GAAGATATCGCCACCTACTTTTGCCAGCAGGGCAACACACTGCCCTACACCTTTGGCGGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GAAGATATCGCCACCTACTTTTGCCAGCAGGGCAACACACTGCCCTACACCTTTGGCGGC 300

Qy        301 GGAACAAAGCTGGAAATCACCGGCAGCACCTCCGGCAGCGGCAAGCCTGGCAGCGGCGAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGAACAAAGCTGGAAATCACCGGCAGCACCTCCGGCAGCGGCAAGCCTGGCAGCGGCGAG 360

Qy        361 GGCAGCACCAAGGGCGAGGTGAAGCTGCAGGAAAGCGGCCCTGGCCTGGTGGCCCCCAGC 420

Db        361 GGCAGCACCAAGGGCGAGGTGAAGCTGCAGGAAAGCGGCCCTGGCCTGGTGGCCCCCAGC 420

Qy        421 CAGAGCCTGAGCGTGACCTGCACCGTGAGCGGCGTGAGCCTGCCCGACTACGGCGTGAGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CAGAGCCTGAGCGTGACCTGCACCGTGAGCGGCGTGAGCCTGCCCGACTACGGCGTGAGC 480

Qy        481 TGGATCCGGCAGCCCCCCAGGAAGGGCCTGGAATGGCTGGGCGTGATCTGGGGCAGCGAG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TGGATCCGGCAGCCCCCCAGGAAGGGCCTGGAATGGCTGGGCGTGATCTGGGGCAGCGAG 540

Qy        541 ACCACCTACTACAACAGCGCCCTGAAGAGCCGGCTGACCATCATCAAGGACAACAGCAAG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ACCACCTACTACAACAGCGCCCTGAAGAGCCGGCTGACCATCATCAAGGACAACAGCAAG 600

Qy        601 AGCCAGGTGTTCCTGAAGATGAACAGCCTGCAGACCGACGACACCGCCATCTACTACTGC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AGCCAGGTGTTCCTGAAGATGAACAGCCTGCAGACCGACGACACCGCCATCTACTACTGC 660

Qy        661 GCCAAGCACTACTACTACGGCGGCAGCTACGCCATGGACTACTGGGGCCAGGGCACCAGC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GCCAAGCACTACTACTACGGCGGCAGCTACGCCATGGACTACTGGGGCCAGGGCACCAGC 720

Qy        721 GTGACCGTGAGCAGC 735
              |||||||||||||||
Db        721 GTGACCGTGAGCAGC 735

Regarding second ligand that binds to HER encoded by SEQ ID NO: 22, the WO2014031687 publication teaches a ligand binding domain specific for HER2 encoded by a polynucleotide sequence of SEQ ID NO:54, which is identical to the claimed SEQ ID NO: 22.  The term “having” is open ended.  It expands the polynucleotide to include additional residues at either or both ends. 
  Query Match             100.0%;  Score 735;  DB 48;  Length 2529;
  Best Local Similarity   100.0%;  
  Matches  735;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATATCCAGATGACCCAGTCCCCGAGCTCCCTGTCCGCCTCTGTGGGCGATAGGGTCACC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         67 GATATCCAGATGACCCAGTCCCCGAGCTCCCTGTCCGCCTCTGTGGGCGATAGGGTCACC 126

Qy         61 ATCACCTGCCGTGCCAGTCAGGATGTGAATACTGCTGTAGCCTGGTATCAACAGAAACCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        127 ATCACCTGCCGTGCCAGTCAGGATGTGAATACTGCTGTAGCCTGGTATCAACAGAAACCA 186

Qy        121 GGAAAAGCTCCGAAACTACTGATTTACTCGGCATCCTTCCTCTACTCTGGAGTCCCTTCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        187 GGAAAAGCTCCGAAACTACTGATTTACTCGGCATCCTTCCTCTACTCTGGAGTCCCTTCT 246

Qy        181 CGCTTCTCTGGTTCCAGATCTGGGACGGATTTCACTCTGACCATCAGCAGTCTGCAGCCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        247 CGCTTCTCTGGTTCCAGATCTGGGACGGATTTCACTCTGACCATCAGCAGTCTGCAGCCG 306

Qy        241 GAAGACTTCGCAACTTATTACTGTCAGCAACATTATACTACTCCTCCCACGTTCGGACAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        307 GAAGACTTCGCAACTTATTACTGTCAGCAACATTATACTACTCCTCCCACGTTCGGACAG 366

Qy        301 GGTACCAAGGTGGAGATCAAAGGCAGTACTAGCGGCGGTGGCTCCGGGGGCGGATCCGGT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        367 GGTACCAAGGTGGAGATCAAAGGCAGTACTAGCGGCGGTGGCTCCGGGGGCGGATCCGGT 426

Qy        361 GGGGGCGGCAGCAGCGAGGTTCAGCTGGTGGAGTCTGGCGGTGGCCTGGTGCAGCCAGGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        427 GGGGGCGGCAGCAGCGAGGTTCAGCTGGTGGAGTCTGGCGGTGGCCTGGTGCAGCCAGGG 486

Qy        421 GGCTCACTCCGTTTGTCCTGTGCAGCTTCTGGCTTCAACATTAAAGACACCTATATACAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        487 GGCTCACTCCGTTTGTCCTGTGCAGCTTCTGGCTTCAACATTAAAGACACCTATATACAC 546

Qy        481 TGGGTGCGTCAGGCCCCGGGTAAGGGCCTGGAATGGGTTGCAAGGATTTATCCTACGAAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        547 TGGGTGCGTCAGGCCCCGGGTAAGGGCCTGGAATGGGTTGCAAGGATTTATCCTACGAAT 606

Qy        541 GGTTATACTAGATATGCCGATAGCGTCAAGGGCCGTTTCACTATAAGCGCAGACACATCC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        607 GGTTATACTAGATATGCCGATAGCGTCAAGGGCCGTTTCACTATAAGCGCAGACACATCC 666

Qy        601 AAAAACACAGCCTACCTGCAGATGAACAGCCTGCGTGCTGAGGACACTGCCGTCTATTAT 660

Db        667 AAAAACACAGCCTACCTGCAGATGAACAGCCTGCGTGCTGAGGACACTGCCGTCTATTAT 726

Qy        661 TGTTCTAGATGGGGAGGGGACGGCTTCTATGCTATGGACTACTGGGGTCAAGGAACCCTG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        727 TGTTCTAGATGGGGAGGGGACGGCTTCTATGCTATGGACTACTGGGGTCAAGGAACCCTG 786

Qy        721 GTCACCGTCTCGAGT 735
              |||||||||||||||
Db        787 GTCACCGTCTCGAGT 801

Regarding a second ligand that binds to ROR1 encoded by polynucleotide of SEQ ID NO: 18, the WO2014/031687 publication teaches ROR1 specific binding domain comprises the polynucleotide sequence of SEQ ID NO: 41, which is 100% identical to the claimed SEQ ID NO: 18 (elected species), see Table 13, reference SEQ ID NO: 41.  The term “having” is open ended.  It expands the polynucleotide to include additional residues at either or both ends.   The reference second ligand binding domain that binds to ROR1 comprises the amino acid sequence of SEQ ID NO: 42, having 99.5% identical to the claimed SEQ ID NO: 18, see p. 111, scFv R12, in particular.  
  Query Match             99.5%;  Score 1320;  DB 3;  Length 845;
  Best Local Similarity   100.0%;  
  Matches  249;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PQEQLVESGGRLVTPGGSLTLSCKASGFDFSAYYMSWVRQAPGKGLEWIATIYPSSGKTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         22 PQEQLVESGGRLVTPGGSLTLSCKASGFDFSAYYMSWVRQAPGKGLEWIATIYPSSGKTY 81

Qy         61 YATWVNGRFTISSDNAQNTVDLQMNSLTAADRATYFCARDSYADDGALFNIWGPGTLVTI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         82 YATWVNGRFTISSDNAQNTVDLQMNSLTAADRATYFCARDSYADDGALFNIWGPGTLVTI 141

Qy        121 SSGGGGSGGGGSGGGGSELVLTQSPSVSAALGSPAKITCTLSSAHKTDTIDWYQQLQGEA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        142 SSGGGGSGGGGSGGGGSELVLTQSPSVSAALGSPAKITCTLSSAHKTDTIDWYQQLQGEA 201

Qy        181 PRYLMQVQSDGSYTKRPGVPDRFSGSSSGADRYLIIPSVQADDEADYYCGADYIGGYVFG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        202 PRYLMQVQSDGSYTKRPGVPDRFSGSSSGADRYLIIPSVQADDEADYYCGADYIGGYVFG 261

Qy        241 GGTQLTVTG 249
              |||||||||
Db        262 GGTQLTVTG 270

The WO2014/031687 publication teaches sequences of these antibodies are known to or can readily be determined by those of skill in the art, see p. 26, liens 10-12.  Tumor antigens and cell surface molecules are well known in the art and include, for examples, Her2/neu, ephrinB2, CD19, CD20, ROR1, GD-2, see p. 26, lines 20-24.
Regarding claims 172, 197, 198, the reference teaches T lymphocytes can be CD8+ naïve, central memory or effector memory T cell or bulk CD8+ T cells ( see p. 42, reference claim 20-21 in particular), or CD4+ T helper cells such as naïve, central memory T cell, effector cells and bulk CD4+ T cells, see p. 43, reference claims 22-23. 
Regarding claim 188, the reference leader sequence is a granulocyte-macrophage colony-stimulating factor signal sequence, e.g., GMCSFRss (SEQ ID NO: 2), see p. 84.  The reference extracellular IgG4 hinge spacer is SEQ ID NO: 4, see p. 84; the reference linker.  The reference polynucleotide encoding a truncated EGFR polypeptide (EGFRt) is SEQ ID NO: 9. 
Regarding claim 189, the WO2014/031687 publication teaches the leader sequence from GMCSFRss MLLLVTSLLLCELPHPAFLLIP, see reference SEQ ID NO: 38, first 22 amino acid residues, Table 2 at p. 86. 
The extracellular spacer comprises the amino acid sequence identical to the claimed SEQ ID NO: 49, which is 100% identical the claimed SEQ ID NO: 3, see p. 34, line 1, sequence alignment below:
  Query Match             100.0%;  Score 656;  DB 21;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESKYGPPCPPCPGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ESKYGPPCPPCPGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPE 60

Qy         61 NNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 119

Or the IgG4 hinge comprises the amino acid sequence of ESKYGPPCPPCP, see p. 86. 
The signaling domain 4-1BB of SEQ ID NO: 15 comprises the amino acid sequence KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRVK, see sequence at p. 87, in particular. 
A CD3 zeta signaling domain encoding by SEQ ID NO: 16, which comprises the amino acid sequence: FSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNELQ KDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR, see sequence at p. 87. 
A T2A linker encoded by polynucleotide of SEQ ID NO: 8, which is 100% identical to the claimed SEQ ID NO: 34, see sequence alignment below:
Qy          1 CTCGAGGGCGGCGGAGAGGGCAGAGGAAGTCTTCTAACATGCGGTGACGTGGAGGAGAAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTCGAGGGCGGCGGAGAGGGCAGAGGAAGTCTTCTAACATGCGGTGACGTGGAGGAGAAT 60

Qy         61 CCCGGCCCTAGG 72
              ||||||||||||
Db         61 CCCGGCCCTAGG 72

 and a maker domain, e.g., a truncated EGFR sequence which is identical to the claimed SEQ ID NO: 37, see EGFRt at p. 87 to 88. 
  Query Match             100.0%;  Score 1958;  DB 18;  Length 357;
  Best Local Similarity   100.0%;  
  Matches  357;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLLLVTSLLLCELPHPAFLLIPRKVCNGIGIGEFKDSLSINATNIKHFKNCTSISGDLHI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLLLVTSLLLCELPHPAFLLIPRKVCNGIGIGEFKDSLSINATNIKHFKNCTSISGDLHI 60

Qy         61 LPVAFRGDSFTHTPPLDPQELDILKTVKEITGFLLIQAWPENRTDLHAFENLEIIRGRTK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LPVAFRGDSFTHTPPLDPQELDILKTVKEITGFLLIQAWPENRTDLHAFENLEIIRGRTK 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QHGQFSLAVVSLNITSLGLRSLKEISDGDVIISGNKNLCYANTINWKKLFGTSGQKTKII 180

Qy        181 SNRGENSCKATGQVCHALCSPEGCWGPEPRDCVSCRNVSRGRECVDKCNLLEGEPREFVE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SNRGENSCKATGQVCHALCSPEGCWGPEPRDCVSCRNVSRGRECVDKCNLLEGEPREFVE 240

Qy        241 NSECIQCHPECLPQAMNITCTGRGPDNCIQCAHYIDGPHCVKTCPAGVMGENNTLVWKYA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NSECIQCHPECLPQAMNITCTGRGPDNCIQCAHYIDGPHCVKTCPAGVMGENNTLVWKYA 300

Qy        301 DAGHVCHLCHPNCTYGCTGPGLEGCPTNGPKIPSIATGMVGALLLLLVVALGIGLFM 357
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DAGHVCHLCHPNCTYGCTGPGLEGCPTNGPKIPSIATGMVGALLLLLVVALGIGLFM 357

Regarding claim 190, the reference teaches and claims a composition comprising the reference cell in a pharmaceutically acceptable carrier, see reference claims 24-25. 
Regarding claim 192, the WO2014031687 publication teaches the CD19 binding ligand encoded by a nucleotide sequence of SEQ ID NO: 3, which is identical to the claimed SEQ ID NO: 12, see sequence alignment below:
  Query Match             100.0%;  Score 735;  DB 48;  Length 735;
  Best Local Similarity   100.0%;  
  Matches  735;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACATCCAGATGACCCAGACCACCTCCAGCCTGAGCGCCAGCCTGGGCGACCGGGTGACC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GACATCCAGATGACCCAGACCACCTCCAGCCTGAGCGCCAGCCTGGGCGACCGGGTGACC 60

Qy         61 ATCAGCTGCCGGGCCAGCCAGGACATCAGCAAGTACCTGAACTGGTATCAGCAGAAGCCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATCAGCTGCCGGGCCAGCCAGGACATCAGCAAGTACCTGAACTGGTATCAGCAGAAGCCC 120

Qy        121 GACGGCACCGTCAAGCTGCTGATCTACCACACCAGCCGGCTGCACAGCGGCGTGCCCAGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GACGGCACCGTCAAGCTGCTGATCTACCACACCAGCCGGCTGCACAGCGGCGTGCCCAGC 180


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CGGTTTAGCGGCAGCGGCTCCGGCACCGACTACAGCCTGACCATCTCCAACCTGGAACAG 240

Qy        241 GAAGATATCGCCACCTACTTTTGCCAGCAGGGCAACACACTGCCCTACACCTTTGGCGGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GAAGATATCGCCACCTACTTTTGCCAGCAGGGCAACACACTGCCCTACACCTTTGGCGGC 300

Qy        301 GGAACAAAGCTGGAAATCACCGGCAGCACCTCCGGCAGCGGCAAGCCTGGCAGCGGCGAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGAACAAAGCTGGAAATCACCGGCAGCACCTCCGGCAGCGGCAAGCCTGGCAGCGGCGAG 360

Qy        361 GGCAGCACCAAGGGCGAGGTGAAGCTGCAGGAAAGCGGCCCTGGCCTGGTGGCCCCCAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGCAGCACCAAGGGCGAGGTGAAGCTGCAGGAAAGCGGCCCTGGCCTGGTGGCCCCCAGC 420

Qy        421 CAGAGCCTGAGCGTGACCTGCACCGTGAGCGGCGTGAGCCTGCCCGACTACGGCGTGAGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CAGAGCCTGAGCGTGACCTGCACCGTGAGCGGCGTGAGCCTGCCCGACTACGGCGTGAGC 480

Qy        481 TGGATCCGGCAGCCCCCCAGGAAGGGCCTGGAATGGCTGGGCGTGATCTGGGGCAGCGAG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TGGATCCGGCAGCCCCCCAGGAAGGGCCTGGAATGGCTGGGCGTGATCTGGGGCAGCGAG 540

Qy        541 ACCACCTACTACAACAGCGCCCTGAAGAGCCGGCTGACCATCATCAAGGACAACAGCAAG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ACCACCTACTACAACAGCGCCCTGAAGAGCCGGCTGACCATCATCAAGGACAACAGCAAG 600

Qy        601 AGCCAGGTGTTCCTGAAGATGAACAGCCTGCAGACCGACGACACCGCCATCTACTACTGC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AGCCAGGTGTTCCTGAAGATGAACAGCCTGCAGACCGACGACACCGCCATCTACTACTGC 660

Qy        661 GCCAAGCACTACTACTACGGCGGCAGCTACGCCATGGACTACTGGGGCCAGGGCACCAGC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GCCAAGCACTACTACTACGGCGGCAGCTACGCCATGGACTACTGGGGCCAGGGCACCAGC 720

Qy        721 GTGACCGTGAGCAGC 735
              |||||||||||||||
Db        721 GTGACCGTGAGCAGC 735

 Query Match             100.0%;  Score 735;  DB 48;  Length 2850;
  Best Local Similarity   100.0%;  
  Matches  735;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATATCCAGATGACCCAGTCCCCGAGCTCCCTGTCCGCCTCTGTGGGCGATAGGGTCACC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         67 GATATCCAGATGACCCAGTCCCCGAGCTCCCTGTCCGCCTCTGTGGGCGATAGGGTCACC 126

Qy         61 ATCACCTGCCGTGCCAGTCAGGATGTGAATACTGCTGTAGCCTGGTATCAACAGAAACCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        127 ATCACCTGCCGTGCCAGTCAGGATGTGAATACTGCTGTAGCCTGGTATCAACAGAAACCA 186

Qy        121 GGAAAAGCTCCGAAACTACTGATTTACTCGGCATCCTTCCTCTACTCTGGAGTCCCTTCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        187 GGAAAAGCTCCGAAACTACTGATTTACTCGGCATCCTTCCTCTACTCTGGAGTCCCTTCT 246

Qy        181 CGCTTCTCTGGTTCCAGATCTGGGACGGATTTCACTCTGACCATCAGCAGTCTGCAGCCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        247 CGCTTCTCTGGTTCCAGATCTGGGACGGATTTCACTCTGACCATCAGCAGTCTGCAGCCG 306

Qy        241 GAAGACTTCGCAACTTATTACTGTCAGCAACATTATACTACTCCTCCCACGTTCGGACAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        307 GAAGACTTCGCAACTTATTACTGTCAGCAACATTATACTACTCCTCCCACGTTCGGACAG 366

Qy        301 GGTACCAAGGTGGAGATCAAAGGCAGTACTAGCGGCGGTGGCTCCGGGGGCGGATCCGGT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        367 GGTACCAAGGTGGAGATCAAAGGCAGTACTAGCGGCGGTGGCTCCGGGGGCGGATCCGGT 426

Qy        361 GGGGGCGGCAGCAGCGAGGTTCAGCTGGTGGAGTCTGGCGGTGGCCTGGTGCAGCCAGGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        427 GGGGGCGGCAGCAGCGAGGTTCAGCTGGTGGAGTCTGGCGGTGGCCTGGTGCAGCCAGGG 486

Qy        421 GGCTCACTCCGTTTGTCCTGTGCAGCTTCTGGCTTCAACATTAAAGACACCTATATACAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        481 TGGGTGCGTCAGGCCCCGGGTAAGGGCCTGGAATGGGTTGCAAGGATTTATCCTACGAAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        547 TGGGTGCGTCAGGCCCCGGGTAAGGGCCTGGAATGGGTTGCAAGGATTTATCCTACGAAT 606

Qy        541 GGTTATACTAGATATGCCGATAGCGTCAAGGGCCGTTTCACTATAAGCGCAGACACATCC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        607 GGTTATACTAGATATGCCGATAGCGTCAAGGGCCGTTTCACTATAAGCGCAGACACATCC 666

Qy        601 AAAAACACAGCCTACCTGCAGATGAACAGCCTGCGTGCTGAGGACACTGCCGTCTATTAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        667 AAAAACACAGCCTACCTGCAGATGAACAGCCTGCGTGCTGAGGACACTGCCGTCTATTAT 726

Qy        661 TGTTCTAGATGGGGAGGGGACGGCTTCTATGCTATGGACTACTGGGGTCAAGGAACCCTG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        727 TGTTCTAGATGGGGAGGGGACGGCTTCTATGCTATGGACTACTGGGGTCAAGGAACCCTG 786

Qy        721 GTCACCGTCTCGAGT 735
              |||||||||||||||
Db        787 GTCACCGTCTCGAGT 801

The W02013/123061 publication and the WO2014031687 publication do not teach the binding ligand that binds to CD20 comprises the amino acid sequence of SEQ ID NO: 13 as per claims 183 and 193.
However, the WO200023573 publication teaches CD20-chimeric T cell receptor comprising an intracellular signaling domain, a CD4 transmembrane  domain and an extracellular domain, the extracellular domain comprising a CD20-specific receptor. The genetically engineered CD20-specific redirected T cells are useful for treating a CD20+ malignancy, such as non-Hodgkin's lymphoma or CD20+ acute or chronic leukemia, in a human patient having previously undergone myeloablative chemotherapy and stem cell rescue, see entire document, abstract, in particular.  The WO200023573 publication teaches the ligand that binds to CD20 comprises the amino acid sequence of SEQ ID NO: 1, which is identical to the claimed SEQ ID NO: 13 as per claims 183 and 193.

  Best Local Similarity   100.0%;  
  Matches  266;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 METDTLLLWVLLLWVPGSTGDIVLTQSPAILSASPGEKVTMTCRASSSVNYMDWYQKKPG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 METDTLLLWVLLLWVPGSTGDIVLTQSPAILSASPGEKVTMTCRASSSVNYMDWYQKKPG 60

Qy         61 SSPKPWIYATSNLASGVPARFSGSGSGTSYSLTISRVEAEDAATYYCQQWSFNPPTFGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SSPKPWIYATSNLASGVPARFSGSGSGTSYSLTISRVEAEDAATYYCQQWSFNPPTFGGG 120

Qy        121 TKLEIKGSTSGGGSGGGSGGGGSSEVQLQQSGAELVKPGASVKMSCKASGYTFTSYNMHW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TKLEIKGSTSGGGSGGGSGGGGSSEVQLQQSGAELVKPGASVKMSCKASGYTFTSYNMHW 180

Qy        181 VKQTPGQGLEWIGAIYPGNGDTSYNQKFKGKATLTADKSSSTAYMQLSSLTSEDSADYYC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VKQTPGQGLEWIGAIYPGNGDTSYNQKFKGKATLTADKSSSTAYMQLSSLTSEDSADYYC 240

Qy        241 ARSNYYGSSYWFFDVWGAGTTVTVSS 266
              ||||||||||||||||||||||||||
Db        241 ARSNYYGSSYWFFDVWGAGTTVTVSS 266

In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make a T cell expressing two chimeric antigen receptors that bind to different tumor antigens, just that of the W02013/123061 publication, using the polynucleotide encoding scFv that binds to CD19 and HER2 as taught by the WO2014031687 publication to redirecting T cells expressing CD19 and/or HER2 to treat various cancers.  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make a T cell expressing bispecific chimeric antigen receptors that bind to different cancer antigens, just that of the W02013/123061 publication, using the polynucleotide encoding 
One of ordinary skill in the art would have been motivated to do this because the WO2014/031687 publication teaches sequences of these antibodies are known to or can readily be determined by those of skill in the art, see p. 26, liens 10-12.  Tumor antigens and cell surface molecules are well known in the art and include, for examples, Her2/neu, ephrinB2, CD19, CD20, ROR1, GD-2, see p. 26, lines 20-24.
One of ordinary skill in the art would have been motivated to do this because the W02000023573 publication teaches the CD20 specific chimeric antigen receptor is able to redirecting T cells to cells that expressed CD20 for treating various diseases, including B cell malignancy or non-malignant human cells, see reference claims 22, 24 and 30. 
One of ordinary skill in the art would have been motivated to do this because Jensen teaches endowing T cells with a desired antigen specificity based on genetic modification with engineered receptor constructs is an attractive strategy since it bypasses the requirement for retrieving antigen-specific T cells from cancer patients and, depending on the type of antigen recognition moiety, allows for targeting tumor cell-surface epitopes not available to endogenous T cell receptors.
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 163 and 185 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/123061 publication (of record, published August 23, 2013; PTO 892) in view of US20060246548 (of record, Jensen hereafter, published Nov 2, 2006; PTO 892).
The teachings of the W02013/123061 publication have been discussed supra.  
The W02013/123061 publication does not teach the ligand binding domain comprises the amino acid sequence of SEQ ID NO: 15 that binds to L1CAM as per claim 185. 
However, Jensen teaches genetically engineered T cells that expressed on the cell surface a CE7 (epitope on L1CAM)-specific chimeric T cell receptor; the nucleotide comprises the human GM-CSF receptor alpha chain leader peptide, CE7 specific VH, Gly-Ser linker, CE7 VL (aka ligand binding domain), human IgGl hinge Fc (aka spacer), human CD4 TM (aka transmembrane domain) and human CD3 zeta chain, see entire document, FIG 2A, claim 4, in particular.  The reference CE7 specific scFv antibody binds to cell surface tumor antigen CE7 epitope of E1CAM and comprises the amino acid sequence amino acid positions 21-631 of SEQ ID NO: 2, which is identical to the claimed SEQ ID NO: 15.
The polynucleotide encoding such scFv is shown in Fig IB. This CE7 specific antibody binds to plasma membrane-associated glycoprotein on human neuroblastoma cell lines and primary tumors with high affinity (K.sub.a=10.sup.-ll), see para. [0013]. Jensen teaches additional cytoplasmic domains include CD28 and 4-1BB, see para. [0044]. Examples of T cells include CD8+ T cells, see para. [0065]. The T cells may be a mixed population of CD4.sup.+/CD8.sup.- and CD4.sup.-/CD8.sup.+ cells, see para. [0036]. Jensen teaches endowing T cells with a desired antigen specificity based on genetic modification with engineered receptor constructs is an attractive strategy since it bypasses the requirement for retrieving antigen-specific T cells from cancer patients and, depending on the type of antigen recognition 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to use the scFv that binds to CE7 epitope on L1CAM of Jensen in the genetically modified T cell expressing more than one chimeric antigen receptors of the W02013/123061 publication with a reasonable expectation of success, e.g., targeting T cell expressing at least two different chimeric antigen receptors such as CD20 and L1CAM to treat various cancers, e.g., CD20+ and neuroblastoma.
One of ordinary skill in the art would have been motivated to do this because Jensen teaches endowing T cells with a desired antigen specificity based on genetic modification with engineered receptor constructs is an attractive strategy since it bypasses the requirement for retrieving antigen-specific T cells from cancer patients and, depending on the type of antigen recognition moiety, allows for targeting tumor cell-surface epitopes not available to endogenous T cell receptors.
One of ordinary skill in the art would have been motivated to include scFv that binds to CE7 epitope of L1CAM in the engineered T cells expressing different chimeric antigen receptors because Jensen teaches this CE7 specific antibody binds to plasma membrane-associated glycoprotein on human neuroblastoma cell lines and primary tumors with high affinity and is useful for treating neuroblastoma.
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
SEQ ID NO: 11, 19, 26 are free or prior art. 

Claims 184 and 186 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644